Cite as 2015 Ark. 400

                     SUPREME COURT OF ARKANSAS
                                          No.   CR-15-689

TERRELL W. HOOD                                      Opinion Delivered October   29, 2015
                                 PETITIONER
                                                     PRO SE MOTION FOR BELATED
V.                                                   APPEAL
                                                     [FAULKNER COUNTY CIRCUIT
                                                     COURT, NOS. 23CR-12-217, 23CR-12-
STATE OF ARKANSAS                                    363, 23CR-12-511, 23CR-12-1140, 23CR-
                               RESPONDENT            12-1141]

                                                     HONORABLE CHARLES E.
                                                     CLAWSON, JR., JUDGE

                                                     MOTION DENIED.


                                           PER CURIAM


          Petitioner Terrell W. Hood filed a motion in this court requesting permission to proceed

with a belated appeal of the denial of a motion that he filed in the Faulkner County Circuit

Court. Because it is clear that Hood cannot prevail on an appeal to this court, we deny the

motion.

          On November 22, 2013, Hood filed a motion in the circuit court in three cases, 23CR-

12-363, 23CR-12-1140, and 23CR-12-1141. The motion sought to have the court compel the

circuit clerk to file documents that he had tendered in the proceedings. The motion was not

clear concerning what documents the clerk was alleged to have failed to file, but it appears that

the documents challenged Hood’s incarceration on those charges. The motion mentioned cash

bonds that Hood averred he had paid, but it did not include a request that the bonds be returned

to him.
                                        Cite as 2015 Ark. 400

          The court entered an order in each of the three cases on April 10, 2015, denying the

motion on the basis that the cases had been nolle prossed. Hood filed a notice of appeal on May

12, 2015, in 23CR-12-1140. Then, on June 3, 2015, he filed a notice of appeal that listed all

three cases and, additionally, 23CR-12-217 and 23CR-12-511. Hood filed a third notice of

appeal on June 12, 2015, that, again, listed only 23CR-12-1140. On August 5, 2015, the record

was tendered to this court. Our clerk declined to lodge it on the basis that none of the three

notices of appeal were timely as to the April 10, 2015 order.

          Arkansas Rule of Appellate Procedure–Criminal 2(a) (2014) requires that a notice of

appeal must be filed within thirty days of the date that an order denying a petition for

postconviction relief was entered. Hood states that the order he would appeal denied a request

for return of bonds. Hood’s motion referenced in the order, however, did not request that

relief.

          The motion appears to have been a motion for rule on clerk that requested relief in the

form of direction to the circuit clerk to file certain documents. The documents referenced in

the motion were a motion for dismissal and petitions that concerned Hood’s claim of unlawful

imprisonment. So, while the precise nature of the motion may not be clear, it was related to

postconviction relief and not return of the bonds. The relief requested in this case was

postconviction relief, and, under Rule 2(a), the notice of appeal had to be filed within thirty days

of the April 10, 2015 order that Hood identified in the three notices of appeal.

          The thirtieth day after that date fell on Sunday, May 10, 2015. If the end of the required

period falls on a weekend day, the last day for filing a notice of appeal is extended until the



                                                  2
                                        Cite as 2015 Ark. 400

following Monday. Ark. R. Crim. P. 1.4. Hood’s notice of appeal to the April 10 order

therefore had to be filed by May 11, 2015. The earliest notice of appeal was filed May 12, 2015.

        A petitioner has the right to appeal a ruling on a petition for postconviction relief. Bean

v. State, 2014 Ark. 440 (per curiam). If a petitioner fails to file a timely notice of appeal, a belated

appeal will not be allowed absent a showing by the petitioner of good cause for the failure to

comply with proper procedure. Id. In his motion for belated appeal, Hood asserts good cause

is demonstrated because he was not provided notice of the order denying the motion and

because he sent the notice of appeal to the clerk of the Arkansas Court of Appeals by mistake

before he was advised that the notice should be filed in the circuit court.

        We need not consider Hood’s claims that he had good cause to excuse any delay. This

court does not consider asserted grounds for good cause to excuse a procedural default where

it is clear from the record that the petitioner could not prevail if an appeal of postconviction

relief were allowed to proceed. Early v. Hobbs, 2015 Ark. 313, ___ S.W.3d ___ (per curiam). In

this case, the record demonstrates that Hood could not prevail.

        Although Hood referenced 23CR-12-217 and 23CR-12-511 in the motion for belated

appeal and one of the three notices of appeal, the order at issue and the motion the order

disposed of concerned only 23CR-12-363, 23CR-12-1140, and 23CR-12-1141. As previously

noted, although he now contends that he sought to recover the bonds, the only relief requested

in the November 22, 2013 motion was to file pleadings to challenge a conviction or dismiss the

charges. The court indicated in its order that those cases had been nolle prossed. The docket




                                                   3
                                        Cite as 2015 Ark. 400

listings in the record support the court’s findings in that regard.1

          The circuit court has jurisdiction to consider a claim that its clerk should perform a

particular duty. Willis v. Circuit Clerk of Sebastian Cnty., 2009 Ark. 515 (per curiam). In some

instances, the refusal to file or a delay in filing pleadings may implicate a criminal defendant’s

constitutional rights. See White v. State, 373 Ark. 415, 284 S.W.3d 64 (per curiam). This court

has held that untimely Rule 37.1 petitions should be filed so that this court may review the trial

court’s determination on the issue of jurisdiction. Maxwell v. State, 298 Ark. 329, 767 S.W.2d 303

(1989).

          The same considerations, however, do not apply in this case. The circuit court would not

have had jurisdiction to consider the issues that Hood sought to have addressed in a case where

the charges had already been dismissed and no conviction existed. A court’s clerk may correctly

decline to file pleadings when the jurisdiction lies elsewhere. Because Hood’s case was dismissed

in each case without a conviction or trial, it is clear on the record that the circuit court did not

err in finding that it was not clerical error to decline to file the types of pleadings that Hood

wished to file. Hood could not prevail on appeal, and we accordingly deny his motion to

proceed with a belated appeal.

          Motion denied.




          1
       The order referenced an order entered September 20, 2013. All three cases were nolle
prossed, and the docket listings for the cases reflect that orders were entered in 23CR-12-363
and 23CR-12-1140 on September 25, 2013. In 23CR-12-1141, there were two orders listed.
One was entered on October 7, 2013, and the other on October 8, 2013.
                                                 4